FILED
                            NOT FOR PUBLICATION                             OCT 7 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YUNG LO, AKA Agnes Lo,                           No. 13-15962

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01887-APG-
                                                 PAL
  v.

ETT GAMING; et al.,                              MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Yung Lo, AKA Agnes Lo, appeals pro se from the district court’s judgment

dismissing her employment discrimination action. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion. Pagtalunan v. Galaza, 291

F.3d 639, 640 (9th Cir. 2002) (dismissal for failure to comply with court orders);

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam) (dismissal for failure

to comply with local rules). We vacate and remand.

      The district court dismissed Lo’s action because Lo failed to comply with

the court’s order requiring her to file a Certificate of Interested Parties as required

by the local rules. However, it appears that Local Rule 7.1-1 applies to counsel for

private parties, not to pro se litigants. See D. Nev. R. 7.1-1 (“Unless otherwise

ordered, in all cases except habeas corpus cases, counsel for private

(non-governmental) parties shall identify in the disclosure statement required by

Fed. R. Civ. P. 7.1 all persons, associations of persons, firms, partnerships or

corporations (including parent corporations) which have a direct, pecuniary interest

in the outcome of the case.” (emphasis added)). Accordingly, we vacate and

remand for further proceedings, including for the court to determine if Local

Rule 7.1-1 applies to Lo.

      VACATED and REMANDED.




                                            2                                      13-15962